Citation Nr: 1547507	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder, to include coronary artery disease with acute, subacute, or old myocardial infarction, and to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel




INTRODUCTION

INTRODUCTION

The Veteran served on active duty from December 1968 to October 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This issue of entitlement to service connection for a heart disorder is addressed in the Remand portion of the decision below. 


FINDINGS OF FACT 

1.  Service connection for a heart disorder, previously claimed as a chronic condition associated with an abnormal electrocardiogram (EKG), was denied by an previous rating decision, but that rating decision is not in the Veteran's rebuilt claims file.  The record does not show that the Veteran perfected an appeal of that decision. 

2.  Evidence associated with the claims file since the unappealed rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart disorder, and raises a reasonable probability of substantiating the claim. 


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a heart disorder is new and material, and therefore, the claim is reopened. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims file has been reconstructed and therefore, does not contain any rating decisions issued prior to May 2002.  However, a May 2002 rating decision codesheet indicates that service connection was previously denied for a chronic condition associated with an abnormal EKG, and there is no indication in the record that the Veteran appealed that decision.  As such, the denial of the Veteran's initial service connection claim for a chronic condition associated with an abnormal EKG is final.  See 38 U.S.C.A. § 5107.

In June 2011, the Veteran filed the present claim of entitlement to service connection for heart attacks.  In a September 2011 letter, the RO notified the Veteran that the claim for heart attacks would be treated as a claim to reopen the issue of entitlement to service connection for a heart disorder, to include coronary artery disease with acute, subacute, or old myocardial infarction.  Thereafter, in February 2012, the RO reopened the claim, but denied it on the merits.  Although the RO reopened the Veteran's claim, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

As previously stated, the evidence does not indicate when the RO issued the unappealed rating decision, nor what evidence was available at the time of the rating decision.  The earliest available rating decision codesheet from May 2002 showed that the Veteran had filed a claim for service connection for a heart disability and that it was denied.  No other information regarding the initial claim is available.  

The additional evidence submitted includes the Veteran's statements, VA medical opinions, and private medical records.  Particularly, in a February 2013 written statement, the Veteran asserted that during his retirement physical he learned that he had a heart attack during service.  Furthermore, the medical evidence confirms that the Veteran currently has a heart disability.  Private medical records indicate and VA medical opinions confirm a diagnosis of acute, subacute, or old myocardial infarction in October 2007.  In light of the uncertainty regarding the reason for the initial denial, and resolving all doubt in favor of the Veteran, the Board finds that the additional evidence is new and material, and the issue of entitlement to service connection for a heart disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disorder is reopened, and to that extent only, the appeal is granted.


REMAND

The RO sent letters to the Veteran in August 2011 and September 2011 notifying him that his original claims file, including service treatment records, the original claim for a heart disorder, and the corresponding rating decision, had been lost and was not of record at the RO in Sioux Falls, South Dakota.  The evidence of record contains limited service treatment records submitted by the Veteran.  

If a claims file is missing, the RO must make an exhaustive search of the entire office.  M21-1MR, Part III, subpart ii, Chapter 4, Section D, VA Adjudication Procedures Manual.   The RO must also request the Records Management Center to conduct a missing file search and request a physical check for the claims file in the file bank by sending an email to the Veterans Service Center Manager of any RO where there is reason to believe the file may be located.  If negative replies are received from both locations, the RO must rebuild the claims file to include: (1) create a Veterans Benefits Management System electronic folder (eFolder); (2) submit requests for copies of any relevant evidence or documentation in the possession of the claimant, and (3) update the Beneficiary Identification and Records Locator System (BIRLS) "LOC" screen to show that the eFolder at the RO is a rebuilt folder.  Thereafter, the RO must append the "Rebuilt Folder" corporate flash. 

In September 2011, the RO issued a formal finding of unavailability of service records.  However, the procedures followed to locate and/or rebuild the missing claims file are not clearly documented.  Notably, a June 2010 SHARE print screen indicates that the Veteran's claims file was, at some period of time, located at the ROs in Kansas City and Atlanta.  However, the record does not show that the RO requested a physical check of these locations or any other RO where there is reason to believe the Veteran's claims file may be located.  Therefore, the Board finds that a remand is necessary in order to make another attempt to locate and/or rebuild the Veteran's claims file in accordance with the VA Adjudication Procedures Manual. Additionally, if the claims file or any new medical evidence is received a new VA medical opinion must be obtained. 

Accordingly the case is remanded for the following actions: 

1. In accordance with the VA Adjudication Procedures Manual, the RO must: 

(a) The Records Management Center must conduct a "missing folder search."  Submit the request via e-mail to VAVBASTL/RMC/CIR; 

(b) The RO must email the Veterans Service Center Manager of the ROs in Kansas City, Missouri and Atlanta, Georgia, and any other RO where there is reason to believe the claims file may be located, and request a physical file check for the claims file in the file bank; and

(c) Thereafter, if the claims file is not located, rebuild the claims file in accordance with the procedures set forth in the VA Adjudication Procedures Manual. 

All other attempts to rebuild the claims file that the RO deems necessary must be made.  All attempts to secure this evidence and/or rebuild the claims file must be documented in the claims file by the RO.  

2.  Thereafter, if the claims file is located or any additional medical records are obtained, the RO must obtain a new medical opinion to determine whether any currently, or previously diagnosed heart disorder is related to service. 

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


